FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALFONSO LUA-NUNEZ,                                Nos. 04-71578
                                                       04-72959
               Petitioner,
                                                  Agency No. A034-223-680
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Alfonso Lua-Nunez, a native and

citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing his appeal from an immigration judge’s removal order

and denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Saravia-Paguada v. Gonzales, 488 F.3d

1122, 1129 n.10 (9th Cir. 2007), and for abuse of discretion the denial of a motion

to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny

the petitions for review.

      Lua-Nunez’s due process retroactivity contentions are unavailing because he

pleaded guilty after the enactment and effective date of the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996. See Saravia-Paguada, 488

F.3d at 1132-33 (the past relevant conduct for the retroactivity analysis is the

alien’s decision whether to enter a guilty plea or to proceed to trial, and not the

commission of the underlying crime).

      We reject Lua-Nunez’s contentions regarding alleged violations of

international law. See generally Sosa v. Alvarez-Machain, 542 U.S. 692, 734-35

(2004).

      The BIA did not abuse its discretion in denying Lua Nunez’s motion to

reconsider because the motion failed to identify any error of law or fact in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).

      PETITIONS FOR REVIEW DENIED.




                                           2                                       04-71578